UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RICHARD C. RASHID, M.D., d/b/a Eye      
Physicians and Surgeons
Corporation; MEDICAL LEASING AND
SUPPLY COMPANY,
               Plaintiffs-Appellants,
                 v.
UNITED STATES OF AMERICA; UNITED
STATES DEPARTMENT OF JUSTICE; U.S.                No. 01-2504
ATTORNEY’S OFFICE, for the Southern
District of West Virginia; U.S.
DEPARTMENT OF HEALTH & HUMAN
SERVICES; RAILROAD RETIREMENT
BOARD; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES,
              Defendants-Appellees.
                                        
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                          (CA-01-181-2)

                      Argued: September 25, 2002

                      Decided: October 23, 2002

   Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                      RASHID v. UNITED STATES
                             COUNSEL

ARGUED: Jeffrey Vernon Mehalic, LAW OFFICES OF JEFFREY
V. MEHALIC, Charleston, West Virginia, for Appellants. Michael
Lee Keller, Assistant United States Attorney, Charleston, West Vir-
ginia; Charles R. Bailey, BAILEY & WYANT, P.L.L.C., Charleston,
West Virginia, for Appellees. ON BRIEF: Kasey Warner, United
States Attorney, Stephen M. Horn, Assistant United States Attorney,
Charleston, West Virginia; John T. Molleur, BAILEY & WYANT,
P.L.L.C., Charleston, West Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Richard C. Rashid, an eye surgeon, and his wholly-owned incorpo-
rated business commenced this action under the Administrative Pro-
cedure Act ("APA") against agencies of the United States and the
State of West Virginia, seeking, among other things, a declaratory
judgment that a settlement agreement, to which he was a party, was
null and void ab initio. Under the agreement at issue, the defendants
agreed to forego potential criminal and civil actions against Rashid
for alleged healthcare fraud in exchange for Rashid’s payment of
$1.25 million and voluntary exclusion from specified federal health-
care programs. Rashid’s asserted basis for requesting relief is that he
has suffered — and continues to suffer — injury by the initial failure
of the West Virginia agency to sign the agreement, despite the fact
that the agency subsequently ratified the agreement once the failure
to sign came to light. In addition to seeking what is essentially a
rescission of the agreement, Rashid seeks reinstatement in the federal
healthcare programs from which he was excluded under the agree-
ment, the return of $1.25 million, damages, and attorneys’ fees.
                       RASHID v. UNITED STATES                        3
   On defendants’ motion to dismiss Rashid’s complaint pursuant to
Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), the district
court, upon consideration of presented materials that went beyond the
pleadings, converted the 12(b)(6) aspect of the motion into a motion
for summary judgment and granted it. When Rashid moved to vacate
the order granting summary judgment on the ground that he was not
given proper notice of the court’s conversion of the 12(b)(6) motion
into a motion for summary judgment, the district court vacated the
order and dismissed the case under Federal Rule of Civil Procedure
12(b)(1) on the ground that Rashid had presented no threat of imme-
diate harm and, therefore, as to any prospective claim, there existed
no case or controversy. The court further explained that, to the extent
that Rashid sought retrospective relief, such relief was not available
in the district court under the APA. The court also cast serious doubt
on whether Rashid had sustained any injury entitling him even to
retrospective relief.

  On appeal from the district court’s order dismissing the case,
Rashid continues to challenge the district court’s earlier vacated sum-
mary judgment order. However, because that order was vacated upon
Rashid’s own motion and was not the basis for the district court’s dis-
missal of the case, we conclude that Rashid may not now challenge
an order successfully vacated on his initiative.

   On the merits of the district court’s dismissal under Federal Rule
of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction,
Rashid has failed to demonstrate any error in the district court’s anal-
ysis. We have considered carefully the record and all of Rashid’s
arguments, finding them unpersuasive. For the reasons given by the
district court in its order and judgment, see Rashid v. United States,
Civil Action No. 2:01-0181 (S.D.W.V. Nov. 2, 2001), we affirm.

                                                           AFFIRMED